REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/30/2021.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (18/21/2020) of response to restriction requirement of 7/13/2020 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 2, 4, 6-12, 14-16, 18-20, 22-24 and 26-28 (canceled).

Allowable Subject Matter
Claims 1, 3, 5, 13, 17, 25 and 29-36 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of 

In regard to independent claim 1, the closest prior art are US 20140362430 of Yamamoto et al and US 20120192928 of Krol et al.

Regarding Claim 1, Yamamoto teaches a dimming laminate comprising: a single dimming substrate in which a dimming function material is provided between two first transparent substrates; and a second transparent substrate that is bonded to one first transparent substrate of the two first transparent substrates; wherein a third transparent substrate is bonded to the other first transparent substrate of the two first transparent substrates. Krol et al in the same field of endeavor teaches laminated packages, wherein a second transparent substrate that is bonded to one first transparent substrate of the two first transparent substrates through an adhesive layer, each of the first transparent substrates having a different average thermal expansion coefficient at 50-350°C from that of the second transparent substrate, wherein a third transparent substrate is bonded to the other first transparent substrate of the two first transparent substrates through an adhesive layer, and a difference in average thermal expansion coefficient at 50-350°C between the third transparent substrate and the second transparent substrate is not higher than 20x10-7/°C.

But none of them teaches that wherein an alkali metal oxide content of each of the first transparent substrates is not higher than 0.1 % in terms of mol% of oxides; -7/°C.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a dimming laminate further comprising:
wherein an alkali metal oxide content of each of the first transparent substrates is not higher than 0.1 % in terms of mol% of oxides; together with wherein each of the first transparent substrates has an average thermal expansion coefficient at 50-350 °C of not higher than 45 x 10-7/°C,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3, 5, 13, 17, 25 and 29-36 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872